Title: To James Madison from Edmund Pendleton, [6 October] 1788
From: Pendleton, Edmund
To: Madison, James


[6 October 1788]
… The Resolutions respecting the Mississippi Navigation are of a Balmy nature, tending to give Repose to those concerned, and impose silence on such as caring nothing about it, used the Subject as an engine of Opposition, not such is the fixure of the tempory seat of Congress. I have already met taunts on the occasion, as the first instance of Eastern Partiality and influence, which Opposition foresaw would pervade & wholly direct the new Government. In vain did I observe that the measure had a Southern Vote. The answer was that they would by one Artifice or other, always find means to engage such assistance. I feel concern at the determination, tho’ as temporary it is not in its self important. Yet nothing in my opinion can make a new Government wear a more inauspicious aspect, than the appearance of favor to one part of the Society over others, a full and Equal diffusion of its Powers to the whole, is what all had a right to expect from the Ruler, and will never acquiesce in a seat of Government so ec-centric & inconvenient as New York; but I hope time & reflection will produce conviction of the impropriety of this vote, before the stable fixure, & indeed operate upon the second meeting of the New Congress.…
